MEMORANDUM **
Jefferson McGee appeals pro se the district court’s order summarily remanding to state court an action against him for unlawful detainer, which he removed to district court, alleging violations of his federal rights. We have jurisdiction under 28 U.S.C. §§ 1291 & 1447(d). We review de novo, Westinghouse Elec. Corp. v. Newman & Holtzinger, P.C., 992 F.2d 932, 934 (9th Cir.1993), and we affirm.
The district court properly remanded the unlawful detainer action to state court because McGee faded to identify any state statute or constitutional provision that purports to command the state courts to ignore federal rights. See People of State of Cal. v. Sandoval 434 F.2d 635, 636 (9th Cir.1971) (per curiam).
The district court did not abuse its discretion by denying McGee’s motion for a temporary restraining order against Sacramento County and John Hildebrand. See Religious Tech. Ctr., Church of Scientology Int’l, Inc. v. Scott, 869 F.2d 1306, 1309 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.